Citation Nr: 0102010	
Decision Date: 01/25/01    Archive Date: 01/31/01

DOCKET NO.  99-20 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1989 to 
January 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The Board notes that the standard for processing claims for 
VA benefits was changed, effective November 9, 2000, with the 
signing into law of the Veterans Claims Assistance Act of 
2000 (VCAA) (to be codified at Chapter 51 of United States 
Code), Public Law 106-475.  The VCAA removed the requirement 
for a claimant to submit a well-grounded claim.

The veteran submitted a claim in July 1998 to establish 
service connection for laceration scar of the skull, 
laceration scar of the left wrist with pain, laceration scar 
of the left hand/fingers, bilateral trench foot and kidney 
stones.  The claim for these issues was denied as not well 
grounded in June 1999.  As noted above, the VCAA removed the 
requirement for the submission of well-grounded claims.  
Accordingly, these issues are referred back to the RO for 
such further additional development and adjudication as may 
be necessary.  


REMAND

As noted above the VCAA removed the requirement for a 
claimant to submit a well-grounded claim.  The VCAA also 
passed into law the VA's duty to assist claimants in the 
development of their claims.  The provisions of the VCAA are 
applicable to this case.

The veteran served on active duty from January 1989 to 
January 1993.  His DD 214 reflects that his military 
occupational specialty (MOS) was that of an Abrams tank 
turret mechanic and tank turret repairer.  The DD 214 also 
reflects that the veteran served in Southwest Asia during 
Operation Desert Storm.

The veteran submitted his current claim in May 1998.  He 
asserted that he suffered from collapsed eardrums due to 
acoustic trauma in combat.  He also submitted private records 
from the Henry Ford Medical Center that were dated in 1991 
and 1996.  The records included an audiogram report, dated in 
April 1991, which was not in a numeric format.  Rather the 
audiogram displayed the symbols used by an audiologist to 
reflect values for both the right and left ear.  The 
audiologist observed that the veteran had normal hearing in 
the left ear, and a moderate to severe high frequency 
sensorineural hearing loss in the right ear from 6000 to 8000 
hertz.  There was a letter from M. S. Benninger, M. D., dated 
in May 1991, that the veteran had been recommended for 
additional testing because of findings that showed one-sided 
hearing loss.  Finally, there was a January 1996 notation 
that the veteran should be evaluated by an ear, nose and 
throat (ENT) specialist due to hearing loss and post surgery 
on the right ear.  

The veteran's representative submitted a statement in May 
1998 which stated that the veteran was seeking entitlement to 
service connection for hearing loss due to acoustic trauma 
suffered during combat.  The representative also stated that 
the veteran had undergone surgery for his condition.

The veteran was afforded a VA audiology examination in 
November 1998.  The results of the audiogram did not satisfy 
the necessary criteria under 38 C.F.R. § 3.385 (2000) to 
establish a current hearing loss disability.  However, the 
impression was mild to moderate high frequency sensorineural 
hearing loss of the right ear, consistent with acoustic 
trauma.  There was also tympanosclerosis on the right. 

The claims folder reflects that a request was sent to the 
National Personnel Records Center in July 1998.  The request 
asked for separation forms on file as well as service medical 
records (SMRs).  The RO also sent the veteran a letter in 
October 1998 and requested that he notify the RO if he was 
affiliated with a Reserve or National Guard unit so that his 
SMRs could be obtained.  The U. S. Army Reserve Personnel 
Command forwarded a copy of the veteran's DD 214 in November 
1998.  The claims folder contained an electronic copy of a VA 
Form 3101 request for records that was sent in January 1999.  
This was followed by an e-mail request to St. Louis in May 
1999.  A June 1999 response indicated that the veteran's 
records were not on file.

The RO made an administrative decision in June 1999 that the 
veteran's SMRs were not available.  The decision concluded 
that all avenues to obtain the records had been pursued and 
that any further efforts would be futile.  There is no 
indication that a copy of this decision was provided to the 
veteran.

The veteran's claim was then denied in June 1999.  The rating 
decision noted that his SMRs were not available.  The veteran 
was notified of the June 1999 rating decision that same 
month.  However, the notice did not advise the veteran that 
he could submit other evidence to support his claim since his 
SMRs were missing.

The veteran submitted another private audiogram in September 
1999.  This audiogram also failed to list the measured 
hearing loss on a numeric basis and again showed only the 
symbols used by the audiologist to record the level of 
hearing loss measured.  The test results were described as 
right borderline normal hearing with moderate high frequency 
sensorineural loss at 6000-8000 Hertz (Hz).  The report 
stated that there was normal hearing in the left ear.  

The RO issued a SSOC in December 1999, which noted that the 
audiogram was not in a numeric format.  The RO relied on the 
verbal interpretation of the audiogram to continue to find 
the veteran's claim as not well grounded as there was no 
evidence to satisfy 38 C.F.R. § 3.385.  The actual results 
were not interpreted and presented in a numeric format.

The RO has made several attempts to obtain the veteran's SMRs 
but has been unsuccessful.  Under such circumstances, the 
Board is also under a duty to advise the claimant to obtain 
other forms of evidence, such as lay testimony.  Dixon v. 
Derwinski, 3 Vet. App. 261, 263 (1992); Garlejo v. Derwinski, 
2 Vet. App. 619, 620 (1992).  In addition, the Board finds 
that another attempt must be made to secure all outstanding 
SMRs.  Notice to the veteran must be provided of the efforts 
made to obtain the records if unsuccessful.  See Hayre v. 
West, 188 F.3d 1327, (Fed. Cir. 1999); VCAA § 3(a) (to be 
codified at 38 U.S.C. § 5103A(c)).

The Board further finds that the veteran's September 1999 
Audiological Health Services audiogram must be referred for 
interpretation by appropriate medical personnel and a copy of 
the interpretation, to include numerical values to represent 
the decibel loss at the respective frequencies, must be 
included in the claims file.  The Board and the RO are 
prohibited from relying on their own unsubstantiated medical 
judgment in the resolution of claims.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  This is especially 
important in light of the RO's concession that the veteran 
was exposed to acoustic trauma in service, see June 1999 
rating decision, and the September 1999 audiogram appears to 
reflect a change from prior audiograms that might reflect a 
hearing loss sufficient to satisfy the necessary criteria 
under 38 C.F.R. § 3.385.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court), has found that there is no 
requirement that there be complaints or treatment in service 
before service connection for hearing loss can be granted.  
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Similarly, 
service connection for hearing loss is not precluded even if 
the audiometric test results at a veteran's separation from 
service do not then meet the regulatory requirements for 
establishing a "disability" for VA purposes.  See Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993).  What is required is 
credible evidence of acoustic trauma due to significant noise 
exposure inservice, post-service audiometric findings meeting 
the regulatory requirements for hearing loss disability for 
VA purposes, and a medically sound basis upon which to 
attribute the post-service findings to the injury in service 
(as opposed to intercurrent causes).

In addition to the above, the veteran is advised that the 
VCAA did not change the basic premise required to establish 
service connection.  A veteran seeking disability benefits 
must establish: (1) status as a veteran; (2) the existence of 
a disability; (3) a connection between the veteran's service 
and the disability; (4) the degree of the disability; and (5) 
the effective date of his disability.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).  Post-service 
symptomatology may also be considered; however, a medical 
opinion may still be required to establish service 
connection.  See Savage v. Gober, 10 Vet. App. 488 (1997); 38 
C.F.R. § 3.303(b) (2000).

Accordingly, the veteran's case is REMANDED to the RO for the 
following actions:
1.  The veteran should be contacted and 
requested to identify the names, 
addresses, and approximate dates of 
treatment for all VA, and private health 
care providers who may possess additional 
records pertinent to his claim.  After 
securing any necessary authorization from 
the veteran, the RO should attempt to 
obtain copies of those treatment records 
identified, which have not been 
previously secured.  Any efforts to 
obtain the records must be documented in 
the claims file.  Any records received 
should be associated with the claims 
folder.

2.  The September 1999 audiogram from 
Audiological Health Services must be 
referred to appropriate medical personnel 
for evaluation.  The results of the 
audiogram should be converted to 
numerical values to represent the level 
of decibel loss at each of the tested 
frequencies.  This interpretation should 
then be included in the claims file.

3.  Additional attempts must be made to 
obtain the veteran's SMRs.  Further, as 
required by the VCAA, all efforts to 
obtain the records must be documented.  
If the records remain unavailable, the 
veteran must be provided with 
notification of the efforts made to 
locate the records.  The veteran is 
advised that if he served, or is 
currently serving, in a Reserve or 
National Guard unit subsequent to his 
January 1993 separation, he has a duty to 
inform VA of that fact and provide 
pertinent information so that appropriate 
requests for his records can be made.  
See Wood v. Derwinski, 1 Vet. App. 191 
(1991).

4.  If the results of the September 1999 
audiogram reflect values sufficient to 
satisfy the criteria found at 38 C.F.R. 
§ 3.385, then the RO should obtain a 
medical opinion as to whether it is at 
least as likely as not that the veteran's 
hearing loss is attributable to acoustic 
trauma in service.  It should be noted 
that exposure to acoustic trauma has 
already been conceded in granting service 
connection for tinnitus and 
tympanosclerosis.

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issues on appeal as 
appropriate.

6.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letters 00-87, 
00-92, and 01-02, as well as any pertinent 
formal or informal guidance that is 
subsequently provided by the Department, 
including, among others things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this REMAND, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


